El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Dueños Rafael y Dolores Gutierrez, de una finca rústica situada en Pueblo Viejo, Bayamón, la vendieron a Francisco Robledo por la suma de cuarenta mil novecientos sesenta dólares, pagaderos al Cabo de veinte años, satisfaciendo entre tanto el comprador tres mil dólares anuales de inte-reses. El precio aplazado quedó garantido con hipoteca sobre la finca vendida. Murió el vendedor Rafael y le su-cedieron sn esposa, sus seis hijos legítimos y tres hijos na-turales, distribuyéndose entre ellos la parte del crédito hipo-tecario que correspondía a sn cansante. Así las cosas, ha-biendo surgido ciertas diferencias, la vendedora Dolores de-mandó a los herederos de Rafael, terminando el pleito por sentencia que declaró que en el total del Crédito correspondía a la demandante $8,533 que devengaban $52.08% de interés mensual. Esto representaba una diferencia de $918.05 a favor de la demandante, que hubo que disminuir proporcional-mente de las adjudicaciones hechas anteriormente a la viuda *883y a los hijos de Rafael. También se condenó a los deman dados a satisfacer a la demandante ciertas otras sumas de dinero y para cobrarlas embargó la participación en el cré-dito correspondiente a la viuda. No comparecieron posto-res a la subasta y la participación fué'adjudicada a la de-mandante. Luego la demandante traspasó el aumento de $918.05 y la nueva participación que se le adjudicara a Juan de Guzmán y éste a su vez a Manuel Martínez, el deman-dante en el pleito en que se interpuso el recurso de que es-tamos conociendo, pleito iniciado con el propósito de rea-justar lo que a cada uno de los condueños correspondía lle-vando nota de dicho reajuste al registro de la propiedad y así lograr que el comprador pagara los intereses que había cesado de satisfacer bajo la base de que no sabía a quienes entregarlos con toda exactitud.
. Los demandados comparecieron por grupos. Formula-ron excepciones y luego contestaron. Finalmente se señaló el 8 de febrero de 1922 para la vista y antes de que comen-zara a celebrarse, los demandados herederos de Rafael Gutierrez pidieron a la corte les permitiera archivar una contra demanda. Eso no obstante el juicio se celebró anunciando las partes estar listas. La cuestión de si procedía o no ad-mitir la contrademanda fué sometida por alegatos. El 22 de marzo de 1922 la corte resolvió que la contrademanda no debía ser admitida, y el 5 de julio del propio año dictó la sentencia apelada declarando la demanda con lugar.
Sólo se ha señalado un error en el alegato del apelante, el cometido, a su juicio, por la corte al negar el permiso so-licitado para archivar la contrademanda.
Estamos conformes con los apelantes en .que pueden traerse nuevas partes al pleito mediante contrademanda, si su presencia es necesaria para la Completa determinación de los derechos de las partes ya ante la corte respecto a la pro-, piedad en litigio entre ellas (Lewis v. Fox, 122 Cal. 244; Goodell v. Verdugo Cañon Water Co., 138, Cal. 308, 317) y *884también estamos conformes en que los hechos alegados en la reconvención guardan relación por lo menos con una parte de las transacciones en que se basa el litigio.
Quizá la corte pudo, no obstante lo avanzado del procedi-miento, conceder el.permiso solicitado, pero ¿puede soste-nerse que al negarlo abusara de su poder discrecional? Esta es la verdadera cuestión que debe investigarse.
La parte apelada analiza extensamente en su alegato los hechos en que se basa la contra-demanda y sostiene que no aducen una buena causa de acción. La parte apelante se limita a citar jurisprudencia con la cual ya hemos dicho que estamos conformes y a fijar la relación que existe entre lo alegado en la contra-demanda y - en la demanda origen del litigio. Nada argumenta en relación con los méritos de la contra-demanda considerada en sí misma.
No entraremos a analizar y a resolver si la contra-de-manda aduce o no una buena causa de acción, porque sería prejuzgar la cuestión envuelta, pero la verdad es que dada la tendencia y objeto del pleito, los hechos alegados en la contra-demanda y la actitud de la propia parte apelante, no nos sentimos indinados a revocar la sentencia recurrida apa-rentemente justa, no atacada en lo más mínimo en cuanto a ella misma por la parte que interpuso este recurso quien además, en el caso de que le asistiera la razón, puede hacerla valer iniciando el pleito correspondiente.
No habiéndose demostrado abuso de discreción por parte de la corte al .no permitir el archivo de la contrademanda y no habiendo sido impugnada en sí misma la sentencia ape-lada, procede su confirmación.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.